
	
		I
		112th CONGRESS
		1st Session
		H. R. 3148
		IN THE HOUSE OF REPRESENTATIVES
		
			October 11, 2011
			Mr. Graves of
			 Missouri (for himself, Mr.
			 Luetkemeyer, Mr. Barrow,
			 Mr. McIntyre,
			 Mr. Carnahan, and
			 Mr. Loebsack) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend and
		  expand the deduction for certain expenses of elementary and secondary school
		  teachers.
	
	
		1.Short titleThis Act may be cited as the
			 Teacher Tax Deduction Enhancement Act
			 of 2011.
		2.Deduction for certain
			 expenses of preschool, elementary and secondary school teachers
			(a)In
			 generalSubparagraph (D) of section 62(a)(2) of the Internal
			 Revenue Code of 1986 (relating to certain expenses of elementary and secondary
			 school teachers) is amended to read as follows:
				
					(D)Certain expenses
				of preschool, elementary and secondary school teachersIn the
				case of taxable years beginning before 2017, the deductions allowed by section
				162 which consist of expenses, not in excess of the applicable amount, paid or
				incurred by an eligible educator in connection with books, supplies (other than
				nonathletic supplies for courses of instruction in health or physical
				education), computer equipment (including related software and services) and
				other equipment, and supplementary materials used by the eligible educator in
				the
				classroom.
					.
			(b)DefinitionsSubsection
			 (d) of section 62 of such Code (relating to definition; special rules) is
			 amended to read as follows:
				
					(d)Definitions
				relating to preschool, elementary and secondary school
				teachersFor purposes of subsection (a)(2)(D) and this
				subsection—
						(1)Applicable
				amountThe term applicable amount means—
							(A)$500 in the case
				of a full-time educator, and
							(B)$250 in any other
				case.
							(2)Eligible
				educatorThe term eligible educator means, with
				respect to any taxable year, an individual who is—
							(A)a kindergarten
				through grade 12 teacher, instructor, counselor, principal, or aide in a school
				for at least 450 hours during a school year which ends during such taxable
				year, or
							(B)a teacher,
				instructor, counselor, or aid in a preschool program for at least 450 hours
				during the taxable year.
							(3)Full-time
				educatorThe term full-time educator means, with
				respect to any taxable year, an individual who for such taxable year satisfies
				the requirements of subparagraph (A) or (B) of paragraph (2) applied by
				substituting 900 hours for 450 hours
				therein.
						(4)SchoolThe
				term school means any school which provides elementary education
				or secondary education (kindergarten through grade 12), as determined under
				State law.
						(5)Preschool
				programThe term preschool program means any
				program for providing preschool which—
							(A)receives funds for
				carrying out preschool programs pursuant to—
								(i)part A of title I
				of the Elementary and Secondary Education Act of 1965, or
								(ii)subpart 2 of part
				B of title I of such Act, or
								(B)is accredited as a
				preschool under State
				law.
							.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years ending after the date of the enactment of this Act.
			
